DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS Form (SB08) submitted on 09 December 2021 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Goldman (US PGPUB #2017/0193978) in view of Beasley (US #2006/0153394) further in view of Dolenc et al. (US #2017/0318374) teaches a method of controlling a wearable audio output device having active noise reduction (ANR) capabilities, the method comprising:
detecting a speech signal from a user wearing the wearable audio output device, wherein the ANR is set to an initial level.

But Miyoshi in view of Goldman in view of Beasley further in view of Dolenc et al. fails to teach a method of controlling a wearable audio output device having active noise reduction (ANR) capabilities, the method comprising:
in response to detecting the speech signal, determining whether the speech signal is not related to a purpose other than to speak with another person;

in response to detecting an additional speech signal from the user while the timer is running, extending or resetting the timer; and
in response to the timer expiring, automatically setting the ANR to the initial level.

These limitations, in combination with the remaining limitations of independent Claims 1, 12, and 19 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651